    Case 20-32633-sgj11 Doc 2 Filed 10/23/20                   Entered 10/23/20 17:43:00               Page 1 of 7




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                         IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                            §                                       CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                       Chapter 11
et al.,1                          §
         DEBTOR.                  §                                       Joint Administration Requested


     NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 BANKRUPTCY CASES

1
      The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
      Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
      (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
      (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
      (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
      LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
      XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
      Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
      Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
      Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
      (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
      XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
      Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
      Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
      XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
      Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
      LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
      Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
      Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
      LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
      LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
      LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
      LLC (3334); and MGC Management I, LLC (3224).


NOTICE OF DESIGNATION AS COMPLEX CASE                                                                      Page 1 of 3
Case 20-32633-sgj11 Doc 2 Filed 10/23/20            Entered 10/23/20 17:43:00     Page 2 of 7




       These Chapter 11 Cases were filed on October 23, 2020. The undersigned party-in-interest

believes that these cases qualify under General Order No. 2006-02 as complex Chapter 11 cases

because:

       ▪      The Debtors’ have total debt of more than $10 million; and

       ▪      There are more than 50 parties in interest in these cases.


DATED: October 23, 2020                       Respectfully submitted,

                                              LAW OFFICES OF FRANK J. WRIGHT, PLLC


                                              By:   /s/ Frank J. Wright
                                                     Frank J. Wright
                                                     Texas Bar No. 22028800
                                                     Jeffery M. Veteto
                                                     Texas Bar No. 24098548
                                                     Jay A. Ferguson
                                                     Texas Bar No. 24094648

                                              2323 Ross Avenue, Suite 730
                                              Dallas, Texas 75201
                                              Telephone:     (214) 935-9100
                                              Emails:        frank@fjwright.law
                                                             jeff@fjwright.law
                                                             jay@fjwright.law

                                              PROPOSED COUNSEL TO DEBTORS
                                              AND DEBTORS-IN-POSSESSION




NOTICE OF DESIGNATION AS COMPLEX CASE                                                Page 2 of 3
 Case 20-32633-sgj11 Doc 2 Filed 10/23/20            Entered 10/23/20 17:43:00         Page 3 of 7



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 23, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 Frank J. Wright
                                               Frank J. Wright




NOTICE OF DESIGNATION AS COMPLEX CASE                                                      Page 3 of 3
    Case 20-32633-sgj11 Doc 2 Filed 10/23/20                    Entered 10/23/20 17:43:00                Page 4 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                            §                                        CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                        Chapter 11
et al.,1                          §
         DEBTOR.                  §                                        Joint Administration Requested



1        The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
         Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill
         Concepts III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie
         Grill Concepts VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906);
         Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC
         (5299); Movie Grill Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts
         XL, LLC (4454); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill
         Concepts XLIII, LLC (9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570);
         Movie Grill Concepts XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII,
         LLC (1733); Movie Grill Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill
         Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114);
         Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI,
         LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Grill
         Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223); Movie Grill Concepts XXXII, LLC
         (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill
         Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC
         (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill
         Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI,
         LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill
         Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC
         (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
         LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill
         Concepts LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill
         Partners 6, LLC (3334); and MGC Management I, LLC (3224).
_____________________________________________________________________________
ORDER GRANTING COMPLEX CASE DESIGNATION                                                                      Page 1 of 4


                                                                                                        EXHIBIT "A"
    Case 20-32633-sgj11 Doc 2 Filed 10/23/20               Entered 10/23/20 17:43:00            Page 5 of 7



    ORDER GRANTING COMPLEX CHAPTER 11 BANKRUPTCY CASE TREATMENT

         On October 23, 2020, Studio Movie Grill Holdings, LLC and its above-captioned debtor
affiliates, as debtors and debtors in possession (collectively, the “Debtors”) filed for relief under
Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). A Notice of Designation
as Complex Chapter 11 Cases (see General Order No. 2006-02) was filed. After review of the initial
pleadings filed in these cases, the Court concludes that these cases appear to be complex Chapter 11
cases. Accordingly, unless the Court orders otherwise,

         IT IS ORDERED that:

            1. The Debtors shall maintain a service list identifying the parties that must be served
               whenever a motion or other pleading requires notice. Unless otherwise required by the
               Bankruptcy Code or Rules, notices of motions and other matters will be limited to the
               parties on the service list.

                 a. The service list shall include the Debtors, Debtors’ counsel, counsel for the DIP
                    Agent2, counsel for the unsecured creditors’ committee (if any), the U.S. Trustee,
                    all secured creditors, the consolidated 30 largest unsecured creditors, and any
                    party that requests notice;

                 b. Any party-in-interest that wishes to receive notice, other than as listed on the
                    service list, shall be added to the service list by filing and serving Debtors’ counsel
                    with a notice of appearance and request for service;

                 c. Parties on the service list, who have not otherwise consented to service by e-mail
                    through the act of becoming a registered e-filer in this district, are encouraged to
                    provide an e-mail address for service of process and to authorize service by e-mail;
                    consent to e-mail service may be included in the party’s notice of appearance and
                    request for service; in the event a party has not consented to e-mail service, a “hard
                    copy” shall be served by fax or by regular mail, unless otherwise provided by order
                    of this Court;

                 d. The initial service list shall be filed within 3 days after entry of this order. A revised
                    list shall be filed 7 days after the initial service list is filed. The Debtors shall update
                    the service list and shall file a copy of the updated service list (i) at least every 7
                    days during the first 30 days of the case; (ii) at least every 15 days during the next
                    60 days of the case; and (iii) at least every 30 days thereafter throughout the case.

            2. The Court sets the following dates and times for the next two months as the pre-set
               hearing date and time for hearing all motions and other matters in these cases:


2
 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment] dated as of [October __], 2020,
by and among, among others, the Debtors, the DIP Agent, and the lenders party thereto.
_____________________________________________________________________________
ORDER GRANTING COMPLEX CASE DESIGNATION                                                            Page 2 of 4
Case 20-32633-sgj11 Doc 2 Filed 10/23/20             Entered 10/23/20 17:43:00          Page 6 of 7



                              , [●], 2020 at [●]
                              , [●], 2020 at [●]
                              , [●], 2020 at [●]

              Settings for the following months will be published by the Court no later than 30 days
              prior to the first hearing date in the said following months. (There may be exceptions;
              those exceptions will be noted on the Court’s internet schedule, available at
              www.txnb.uscourts.gov).

              a. All motions and other matters requiring hearing, but not requiring expedited or
                 emergency hearing, shall be noticed for hearing on the next hearing day that is at
                 least 24 days after the notice is mailed. As a preface to each pleading, just below
                 the case caption, in lieu of the language required by any Local Bankruptcy Rule,
                 the pleading shall state:

                      A HEARING WILL BE CONDUCTED ON THIS MATTER ON
                      ______ AT ___.M. AT THE EARL CABELL FEDERAL BUILDING, 1100
                      COMMERCE STREET, 14TH FLOOR, COURTROOM #__, DALLAS,
                      TEXAS. IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST
                      RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
                      PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE
                      DIRECTED BY THE COURT, YOU MUST FILE YOUR RESPONSE
                      WITH THE CLERK OF THE BANKRUPTCY COURT WITHIN
                      TWENTY-ONE DAYS FROM THE DATE YOU WERE SERVED WITH
                      THIS PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE
                      ON THE PERSON WHO SENT YOU THE NOTICE; OTHERWISE,
                      THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
                      GRANT THE RELIEF REQUESTED.

              b. All motions and other matters requiring expedited or emergency hearing shall
                 comply with the usual Court requirements for explanation and verification of the
                 emergency. Specifically, if a party in interest has an emergency or other situation
                 that it believes requires consideration on less than 24-days’ notice, or an emergency
                 that it believes requires consideration on less than 5 business days’ notice, then the
                 party should file and serve a separate, written motion for expedited hearing with
                 respect to the underlying motion. The Court will make its best effort to rule on
                 the motion for expedited or emergency hearing within twenty-four (24) hours of
                 the time it is presented. If the Court grants the motion for expedited hearing, the
                 underlying motion will be set by the courtroom deputy at the next available pre-
                 set hearing day or at some other appropriate shortened date approved by the
                 Court. The party requesting the hearing shall be responsible for providing proper
                 notice in accordance with this order and the Bankruptcy Code and Rules.

         3. Emergency and expedited hearings (and other hearings in limited circumstances) in
            these cases may be conducted by telephone or, where available, video. Parties must
            request permission to participate by telephone by contacting the Courtroom Deputy
_____________________________________________________________________________
ORDER GRANTING COMPLEX CASE DESIGNATION                                                    Page 3 of 4
Case 20-32633-sgj11 Doc 2 Filed 10/23/20             Entered 10/23/20 17:43:00          Page 7 of 7



              at (___) ____ - _____ or __________@txnb.uscourts.gov.

          4. If a matter is properly noticed for hearing and the parties reach a settlement of the
             dispute prior to the final hearing, the parties may announce the settlement at the
             scheduled hearing. If the Court determines that the notice of the dispute and the
             hearing is adequate notice of the effects of the settlement (i.e., that the terms of the
             settlement are not materially different from what parties in interest could have
             expected if the dispute were fully litigated), the Court may approve the settlement
             at the hearing without further notice of the terms of the settlement.

          5. The Debtors shall give notice of this order to all parties in interest within seven
             days. If any party in interest, at any time, objects to the provisions of this order,
             that party shall file a motion articulating the objection and the relief requested.
             After hearing the objection and any responses, the Court may reconsider any part
             of this order and may grant relief, if appropriate.

      IT IS SO ORDERED.

                                   # # # End of Order # # #


SUBMITTED BY:

Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION




_____________________________________________________________________________
ORDER GRANTING COMPLEX CASE DESIGNATION                                                    Page 4 of 4
